Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12/17/2021 with a priority date of 2/26/2004.
Claims 38-43 and 46-57 are currently pending and have been examined.
The claims are rejected under 35 USC 103.
The claims are rejected under 35 USC 101.
Applicant’s arguments are addressed after the claim rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 38-48 are a method, claims 49-56 are a CRM and claim 57 is a computing device. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims recite identifying user events comprising a set of parameters in accordance with online activity associated with domain (i.e. a specified sphere of activity or knowledge). Next, determining whether the event is a valid event by analyzing the set of parameters then storing the events then aggregating the user event data for each domain. Next, the claims recite receiving a request for a recommendation and correlating an aggregated user event to a domain, which results in generating a recommendation. Dependent claims offer more abstract concepts that include an event value, storing and not storing data based on event values, details about the correlation of events to more than one domain, collaborative filtering and types of interactions. In simple terms the claims are generating product or service recommendations using user input data from at least one domain. See applicant specification at [0001]. To be clear, a domain is nothing more than an area of interest, topic or category. 
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as generating product or service recommendations using user input data from at least one domain. 
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims are computer devices and database for collecting, organizing and storing user activity. These are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Simply put, an ordered combination offers limitations that 
The claims also include the additional elements of modifying a database to extend storage and dependent claims include matching so that the data is stored and claim 42 reciting dynamically expanding databases based on dynamic expansion. In computer science, databases refer to organized systems for storing information. Examiner respectfully asserts that extending storage and dynamically expanding databases are vague descriptions that does not describe any particular function. One meaning is to increase the size of the database. In view applicant’s specification and claims this feature appears to mean that the database can store new events that are not matched to existing information in the data table. For example, the event data include a user ID which is new and does not match any of the existing user ID’s. New interest, event type, event value, itemID and users are examples, but it could be anything. Thus, dynamically expanding the database amount to adding a new information by creating new field in a table, as opposed adding new information by updating an existing field. This feature amounts to creating entries in a database table, which amounts to classifying and storing data in an organized manner and offers no more than mere instructions to apply the exception using a generic computer component (i.e. database) – MPEP 2106.05(f).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The ordered combination is a series of abstract concepts. Like OIP, the steps receive data (events on a domain), gather statistic on responses (correlate events to domains to determine interests) and output a result (make a recommendation). See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1. 
The claimed storing in a database and creating new entries in the data table amount to storing information in memory, which is adding the words “apply it” (or an equivalent) with the judicial exception. Further, the courts have recognized this as a well-understood, routine, conventional activity. TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. See also, Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim38-43 and 46-57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification at [0037] recites “If it is not a valid event, then the method determines whether it should be rejected or the database should be extended.” Paragraphs [0031-0043] and 
said storing comprising modifying the database to extend the storage of at least one invalid  of at least one user event data that is determined invalid;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 44-49 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Chislenko et al. (U.S. 6,041,311; Hereafter: Chislenko) in view of Crabtree et al. (U.S. 2004/0039814; Hereafter: Crabtree).
As per Claim 38: Chislenko in view of Crabtree discloses the following limitations; 
38.     A method comprising:
Chislenko discloses identifying, by a computing device, a plurality of user events for a plurality of users, each user event comprising a set of parameter, each user event associated with a user and received in accordance with online activity by the user on at least one domain of a plurality of different domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the user's usage pattern. For example, the system may monitor how long the user views a particular Web page and store in that user's profile an indication that the user likes the page, assuming that the longer the user views the 
Chislenko discloses determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis, determining a validity of each user event; Examiner’s note: In Chislenko, the example of validity is based on age of the rating, but any combination or subset of additional information may be used to assess rating validity, which includes information about the user or information regarding the ratings given to an item by that user. See, “The additional information associated with each item-rating pair can be used by the system for a variety of purposes, such as assessing the validity of the rating data. For example, if the system records the time and date the rating was entered, or inferred from the user's environment, it can determine the age of a rating for an item. A rating which is very old may indicate that the rating is less valid than a rating entered recently, for example, users' tastes may change or "drift" over time. One of the fields of the n-tuple may represent whether the rating was entered by the user or inferred by the system. Ratings that are inferred by the system may be assumed to be less valid than ratings that are actually entered by the user. Other items of information may be stored, and any combination or subset of additional information may be used to assess rating validity. In some embodiments, this validity metric may be represented as a confidence factor, that is, the combined effect of the selected pieces of information recorded in the n-tuple may be quantified as a number. In some embodiments, that number may be expressed as a percentage representing the probability that the associated rating is incorrect or as an expected deviation of the predicted rating from the "correct" value.” [0010]. Column 5, Line 7.
The limitation requires determining a validity, which Chislenko discloses. However, Crabtree is additionally cited because Chislenko use of validity is a confidence factor associated with each event where every event is stored. Crabtree is cited to disclose implicit profiling, as well as a confidence value based on clickstream, clustering, collaborative filtering or other techniques for initiating system functions that storing or not storing events by adding new interests, deleting interests and modifying interests. See, “In another embodiment, the profile modifier 301 only creates a user interaction function if it is confident that the interest will be relevant to the user. Thus, for each potential new interest, the profile modifier 301 evaluates a confidence value, and compares that with a threshold confidence value. If the confidence value is greater than the threshold confidence value, the profile modifier 301 generates a user interaction function (e.g. the suggestion action), as described above. This is shown in FIG. 3, where a confidence value 321 is associated with the various inputs 311, 313, 315, 317, 319.” [0091]. See, [0087-0092] for additional implicit profiling techniques. See, [0076] for system functions.
Chislenko discloses storing, via the computing device, user event data related to the user events that are determined to be valid events in a database, Examiner’s note: In Chislenko, the events are stored in user profiles with validity ratings, which means all events n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both. Some of the additional pieces of information stored in a user profile may be calculated based on other information in the profile.” [0004]. Column 3, Line 38.
Chislenko does not disclose said storing comprising modifying the database to extend the storage of the valid user event data, said storing further comprising rejecting user event data that is determined invalid; Examiner’s note: The specification at [0037] recites “If it is not a valid event, then the method determines whether it should be rejected or the database should be extended.” Paragraphs [0031-0043] and Fig 2A disclose if not (valid)…if dynamic updates are enabled, the domain (event type, event value, item and/or user) are added to the valid set. Examiner interprets not a valid event as being invalid, which means the database is extended the store events determined to be invalid, as opposed to valid events 
The  applicant’s specification discloses a domain includes a category of information [0022] and based on paragraph [0038] a valid domain is a category of information that is already in the set of categories being stored, thus an invalid domain is a new category of interest that is not already in the set. The same test for valid or invalid event data is described for the input parameters of event type, event value, itemid and userid, which means the test for validity is known parameters are valid and unknown parameters are invalid.  Modifying the database to extend it to enable the storage of valid events is interpreted as adding a value for a parameter, and rejecting user event data that is determined to be invalid is interpreted as not adding a value for a parameter. Chislenko does not disclose adding a parameter value and rejecting user event data by not adding a parameter value, such as adding or not adding a new interest to a list of user interest categories. 
However, Crabtree discloses automatically adding interest to a profile and when the interest is added to the profile context information related to the event also stored. Crabtree also discloses rejecting interests that are determined to be interests that have been deleted, thus rejecting the event data associated with the interest. See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile 
Chislenko discloses aggregating, via the computing device, said user event data for each different domain, the aggregated user even data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. Column 3, Line 14.  See, “A profile for a user can be created and stored in a memory element when that user first begins rating items, although in multi -domain applications user profiles may be created for particular domains only when the user begins to explore, and rate items within, those domains.” [0005]. See, “A weighted average 
Chislenko discloses receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring users, an item is recommended to a user (step 110). For applications in which positive item recommendations are desired, items are recommended if the user's neighboring users have also rated the item highly. For an application desiring to warn users away from items, items are displayed as recommended against when the user's neighboring users have also given poor ratings to the item. Once again, although specialized hardware may be provided to select and weight neighboring users, an appropriately programmed general-purpose computer may provide these functions.” [0031]. Column 9, Line 27. See, “The user 44 can request the 
Chislenko discloses analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to limit the amount of computation required by the system to generate recommendation. For example, the system can select the first predetermined number of items that are highly rated by the user's neighbors for which the confidence factor is above a certain threshold” [0034]. Column 9, Line 62.
Chislenko discloses generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, Line 7. See, “In either 
Therefore, from the teaching of Crabtree, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether to extend storage to user event data and reject user event data, as taught by Crabtree, for the purpose of learning interests  and updating user profiles. Crabtree [0001].

As per Claim 46: Chislenko in view of Crabtree discloses the following limitations; 
Chislenko discloses 46.    The method of claim 38, wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. See, “The present invention relates to an improved method and apparatus for recommending items to users of a system which uses automated collaborative filtering to accurately predict the rating that a user will give to an item based on the rating given to that item by users that have tastes closely correlated with that user.” [0010]. Column 2, Line 5.

As per Claim 47: Chislenko in view of Crabtree discloses the following limitations; 
Chislenko discloses 47.     The method of claim 38, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. Examiner’s note: Type of interaction is an explicit rating or implicit rating along with the interaction the implied the rating, such as spending time on a webpage. See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. See,  Column 3, Line 38. See, “Profiles for each item that has been rated by at least one user may also be stored in memory. Each item profile records how particular users have rated this particular item. Any data construct that associates ratings given to the item with the user assigning the rating can be used. It is preferred to provide item profiles as a sparse vector of n-tuples. Each n-tuple contains at least an identifier representing a particular user and an identifier representing the rating that user gave to the item, and it may contain other information, as described above in connection with user profiles. Item profiles may be created when the first rating is given to an item or when the item is first entered into the system.” [0009]. Column 4, Line 56. See, “A feature value cluster weight for each cluster is calculated for each user based on the user's ratings of items having that cluster. The cluster weight is an indication of how important a particular user seems to find a particular feature value cluster. For example, a feature for an item in a music domain might be the identity of the producer. If a user rated highly all items having a particular producer (or cluster of producers), then the user appears to place great emphasis on that particular producer (feature value) or cluster of producers (feature value cluster).” [0081]. Column 16, Line 38.

As per Claim 48: Chislenko in view of Crabtree discloses the following limitations; 
48.    The method of claim 38, further comprising:
Chislenko discloses analyzing the data for each user event, and determining a type of domain on which the user event occurred; and storing, in the database, information indicating the type of domain, said domain type information being stored in accordance with said user event data. Examiner’s note: One example of types of domain are the labels associated with feature value clusters, for examples in the music type of domain there are particular producer features that interest the user. Simply put, a type is interpreted as being a higher level in a classification hierarchy. See, “Regardless of the feature value combination function used, the item similarity metrics generated by them are used to generate feature value clusters. Feature value clusters are generated from the item similarity metrics using any clustering algorithm known in the art. For example, the method described above with respect to grouping items could be used to group values within each feature.” [0077]. Column 16, Line 32. See generally Columns 14-17 for more about features and feature value clusters for domains.

As per Claim 49: Chislenko in view of Crabtree discloses the following limitations; 
49.    A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform a method comprising:
Chislenko discloses identifying, by the computing device, a plurality of user events for a plurality of uses, each user event comprising a set of parameters, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the user's usage pattern. For example, the system may monitor how long the user views a particular Web page and store in that user's profile an indication that the user likes the page, assuming that the longer the user views the page, the more the user likes the page. Alternatively, a system may monitor the user's actions to determine a rating of a particular item for the user. For example, the system may infer that a user likes an item which the user mails to many people and enter in the user's profile and indication that the user likes that item. More than one aspect of user behavior may be monitored in order to infer ratings for that user, and in some embodiments, the system may have a higher confidence factor for a rating which it inferred by monitoring multiple aspects of user behavior. Confidence factors are discussed in more detail below.” [0008]. Column 4, Line 21.
Chislenko discloses determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis, determining a validity of each user event; Examiner’s note: In Chislenko, the example of validity is based on age of the rating, but any any combination or subset of additional information may be used to assess rating validity. In some embodiments, this validity metric may be represented as a confidence factor, that is, the combined effect of the selected pieces of information recorded in the n-tuple may be quantified as a number. In some embodiments, that number may be expressed as a percentage representing the probability that the associated rating is incorrect or as an expected deviation of the predicted rating from the "correct" value.” [0010]. Column 5, Line 7.
Chislenko discloses storing, via the computing device, user even data related to the user events that are determined to be valid events in a database; Examiner’s note: In Chislenko, the events are stored in user profiles with validity ratings, which means all events are determined to valid and these valid events are being stored. See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains.” n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both. Some of the additional pieces of information stored in a user profile may be calculated based on other information in the profile.” [0004]. Column 3, Line 38.
Chislenko does not disclose said storing comprising modifying the database to extend the storage of the valid user event data, said storing further comprising rejecting user event data that is determined invalid; 
Examiner’s note: The specification at [0037] recites “If it is not a valid event, then the method determines whether it should be rejected or the database should be extended.” Paragraphs [0031-0043] and Fig 2A disclose if not (valid)…if dynamic updates are enabled, the domain (event type, event value, item and/or user) are added to the valid set. Examiner interprets not a valid event as being invalid, which means the database is extended the store events determined to be invalid, as opposed to valid events that are stored without extending the database. Examiner respectfully asserts that as claimed storing valid user event data is disclosed by Chislenko storing all the events.
The same test for valid or invalid event data is described for the input parameters of event type, event value, itemid and userid, which means the test for validity is known parameters are valid and unknown parameters are invalid.  Modifying the database to extend it to enable the storage of valid events is interpreted as adding a value for a parameter, and rejecting user event data that is determined to be invalid is interpreted as not adding a value for a parameter. Chislenko does not disclose adding a parameter value and rejecting user event data by not adding a parameter value, such as adding or not adding a new interest to a list of user interest categories. 
However, Crabtree discloses automatically adding interest to a profile and when the interest is added to the profile context information related to the event also stored. Crabtree also discloses rejecting interests that are determined to be interests that have been deleted, thus rejecting the event data associated with the interest. See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087]. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in 
Chislenko discloses aggregating, via the computing device, said user event data for each different domain, the aggregated user even data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. Column 3, Line 14.  See, “A profile for a user can be created and stored in a memory element when that user first begins rating items, although in multi -domain applications user profiles may be created for particular domains only when the user begins to explore, and rate items within, those domains.” [0005]. See, “A weighted average of the ratings given to other items in the group can be used to recommend items both inside the group and outside the group. For example, if a user has a high correlation with another 
Chislenko discloses aggregating, via the computing device, said user event data for each different domain, the aggregated user event data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for the purpose of selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. See, “A profile for a 
Chislenko discloses receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring users, an item is recommended to a user (step 110). For applications in which positive item recommendations are desired, items are recommended if the user's neighboring users have also rated the item highly. For an application desiring to warn users away from items, items are displayed as recommended against when the user's neighboring users have also given 
Chislenko discloses analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to limit the amount of computation required by the system to generate recommendation. For example, the system can select the first predetermined number of items that are highly rated by the user's neighbors for which the confidence factor is above a certain threshold” [0034]. Column 9, Line 62.
Chislenko discloses generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, Line 7. See, “In either embodiment, once targeted users are selected, the communication is displayed on that user's screen whenever the user accesses the system. In other embodiments the communication may be a facsimile message, an electronic mail message, or an audio message.” [0048]. Column 13, Line 4.
Therefore, from the teaching of Crabtree, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether to extend storage to user event data and reject user event data, as taught by Crabtree, for the purpose of learning interests  and updating user profiles. Crabtree [0001].

As per Claim 55: Chislenko in view of Crabtree discloses the following limitations; 
55.    The non-transitory computer-readable storage medium of claim 49, further comprising:
Chislenko discloses wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. See, “The present invention relates to an improved method and apparatus for recommending items to users of a system which uses automated collaborative filtering to accurately predict the rating that a user will give to an item based on the rating given to that item by users that have tastes closely correlated with that user.” [0010]. Column 2, Line 5.

As per Claim 56: Chislenko in view of Crabtree discloses the following limitations; 
Chislenko discloses 56.    The non-transitory computer-readable storage medium of claim 49, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. See,  Column 3, Line 38. See, “Profiles for each item that has been rated by at least one user may also be stored in memory. Each item profile records how particular users have rated this particular item. Any data construct that associates ratings given to the item with the user assigning the rating can be used. It is preferred to provide item profiles as a sparse vector of n-tuples. Each n-tuple contains at least an identifier representing a particular user and an identifier representing the rating that user gave to the item, and it may contain other information, as described above in connection with user profiles. Item profiles may be created when the first rating is given to an item or when the item is first entered into the system.” [0009]. Column 4, Line 56. See, “A feature value cluster weight for each cluster is calculated for each user based on the user's ratings of items having that cluster. The cluster weight is an indication of how important a particular user seems to find a particular feature value cluster. For example, a feature for an item in a music domain might be the identity of the producer. If a user rated highly all items 

As per Claim 57: Chislenko in view of Crabtree discloses the following limitations; 
57.    A computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
Chislenko discloses logic executed by the processor for identifying, by the computing device, a plurality of user events for a plurality of users, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the user's usage pattern. For example, the system may monitor how long the user views a particular Web page and store in that user's profile an indication that the user likes the page, assuming that the longer the user views the page, the more the user likes the page. Alternatively, a system may monitor the user's actions to determine a rating of a particular item for the user. For example, the system may infer that a user likes an item which the user mails to many people and enter 
Chislenko discloses logic executed by the processor for determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis, determining a validity of each user event; Examiner’s note: In Chislenko, the example of validity is based on age of the rating, but any combination or subset of additional information may be used to assess rating validity, which includes information about the user or information regarding the ratings given to an item by that user. See, “The additional information associated with each item-rating pair can be used by the system for a variety of purposes, such as assessing the validity of the rating data. For example, if the system records the time and date the rating was entered, or inferred from the user's environment, it can determine the age of a rating for an item. A rating which is very old may indicate that the rating is less valid than a rating entered recently, for example, users' tastes may change or "drift" over time. One of the fields of the n-tuple may represent whether the rating was entered by the user or inferred by the system. Ratings that are inferred by the system may be assumed to be less valid than ratings that are actually entered by the user. Other items of information may be stored, and any combination or subset of additional information may be used to assess rating validity. In some embodiments, this validity metric may be 
In the alternative, Crabtree discloses a confidence value based on implicit profiling, such as clickstream, clustering, collaborative filter or other techniques for initiating system functions that include adding new interests, deleting interests and modifying interests.  See, “In another embodiment, the profile modifier 301 only creates a user interaction function if it is confident that the interest will be relevant to the user. Thus, for each potential new interest, the profile modifier 301 evaluates a confidence value, and compares that with a threshold confidence value. If the confidence value is greater than the threshold confidence value, the profile modifier 301 generates a user interaction function (e.g. the suggestion action), as described above. This is shown in FIG. 3, where a confidence value 321 is associated with the various inputs 311, 313, 315, 317, 319.” [0091]. See, [0087-0092] for additional implicit profiling techniques. See, [0076] for system functions.
Chislenko discloses logic executed by the processor for storing, via the computing device, user even data related to the user events that are determined to be valid events in a database; Examiner’s note: In Chislenko, the events are stored in user profiles with validity ratings, which means all events are determined to valid and these valid events are being stored. See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains.” [0003]. Column 3, Line 14. See, “Each user n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both. Some of the additional pieces of information stored in a user profile may be calculated based on other information in the profile.” [0004]. Column 3, Line 38.
Chislenko does not disclose said storing comprising modifying the database to extend the storage of the valid user event data, said storing further comprising rejecting user event data that is determined invalid; 
Examiner’s note: The specification at [0037] recites “If it is not a valid event, then the method determines whether it should be rejected or the database should be extended.” Paragraphs [0031-0043] and Fig 2A disclose if not (valid)…if dynamic updates are enabled, the domain (event type, event value, item and/or user) are added to the valid set. Examiner interprets not a valid event as being invalid, which means the database is extended the store events determined to be invalid, as opposed to valid events that are stored without extending the database. Examiner respectfully asserts that as claimed storing valid user event data is disclosed by Chislenko storing all the events.
The same test for valid or invalid event data is described for the input parameters of event type, event value, itemid and userid, which means the test for validity is known parameters are valid and unknown parameters are invalid.  Modifying the database to extend it to enable the storage of valid events is interpreted as adding a value for a parameter, and rejecting user event data that is determined to be invalid is interpreted as not adding a value for a parameter. Chislenko does not disclose adding a parameter value and rejecting user event data by not adding a parameter value, such as adding or not adding a new interest to a list of user interest categories. 
However, Crabtree discloses automatically adding interest to a profile and when the interest is added to the profile context information related to the event also stored. Crabtree also discloses rejecting interests that are determined to be interests that have been deleted, thus rejecting the event data associated with the interest. See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087]. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in 
Chislenko discloses logic executed by the processor for aggregating, via the computing device, said user event data for each different domain, the aggregated user event data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for the purpose of selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. Column 3, Line 14. See, “A profile for a user can be created and stored in a memory element when that user first begins rating items, although in multi -domain applications user profiles may be created for particular domains only when the user begins to explore, and rate items within, those domains.” [0005]. Column 3, Line 58. See, “A weighted average of the ratings given to other items in the group can be used to recommend items both 
Chislenko discloses logic executed by the processor for receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring users, an item is recommended to a user (step 110). For applications in which positive item recommendations are desired, items are recommended if the user's neighboring users have also rated the item highly. For an application desiring to warn users away from items, items are displayed as recommended against when the user's neighboring users have also given poor ratings to the item. Once again, although specialized hardware may be provided to select and weight neighboring users, an appropriately programmed general-purpose computer may provide these functions.” [0031]. Column 9, Line 27. See, “The user 44 can request the system to make artist recommendations at any time, and the 
Chislenko discloses logic executed by the processor for analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between the aggregated  user event and a domain upon the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to limit the amount of computation required by the system to generate recommendation. For example, the system can select the first predetermined number of items that are highly rated by the user's neighbors for which the confidence factor is above a certain threshold” [0034]. Column 9, Line 62.
Chislenko discloses logic executed by the processor for generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, 
Therefore, from the teaching of Crabtree, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether to extend storage to user event data and reject user event data, as taught by Crabtree, for the purpose of learning interests  and updating user profiles. Crabtree [0001].

Claims 39-43 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Chislenko in view of Crabtree further in view of Bahavath et al. (U.S. 2002/0021665; Hereafter: Bhagavath).
As per Claim 39: Chislenko in view of Crabtree and  Bhagavath discloses the following limitations; 
39.    The method of claim 38, further comprising:
Chislenko in view of Crabtree does not discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event associated with the particular domain. Examiner’s note: The applicant’s specification describes event values at [0025-0029]. At [0036] the specification states “event value--the user's input for the given domain, item, and event type”. The step for storing data 
However, Bhagavath discloses an event value as the designated domain type where if the domain that the user visits matches the designated domain the user activity is stored. See, “At step 220, the usage monitoring module determines whether the network user has accessed a designated network address in the previous k network service accesses. If a determination is made that the network user has accessed a designated network address in the previous k accesses then, at step 230, the current accessed network address is then added to the navigational sequence being constructed. If a determination is made that the network user has not accessed a designated network address in the previous k accesses then, at step 240, the usage monitoring module determines if the current accessed network address is a designated network address by attempting to locate an entry in the designated network address database. If the usage monitoring module determines that the current accessed network address is a designated network address then, at step 250, a command is sent to store the previous k network addresses accessed by the user as a navigational sequence. If the usage monitoring module determines that the current accessed network address is not a designated network address then, at step 260, the current accessed network address is added to the list of k.sub.max network addresses for that particular user and the oldest network address in the k.sub.max list is discarded if the k.sub.max list already has k network addresses. The k.sub.max list is stored because it is not known beforehand which network addresses will be accessed by the network user and, thus, the k.sub.max list provides for a listing of preceding 
Therefore, from the teaching of Bhagavath, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether an even is capable of being stored and determining values related to different data that is being stored, as taught by Bhagavath, for the purpose of updating user profiles automatically over time to keep track of changes observed in a user's. Bhagavath [0002].

As per Claim 40: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
40.    The method of claim 39, further comprising:
Bhagavath discloses determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. See, [0064]. See also, [0084-0085] for list of address associated with types, such as competitors.

As per Claim 41: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
41.     The method of claim 39, further comprising:
determining that said event value for said user event does not match said event value associated with the particular domain. See, [0064]. See also, [0084-0085] for list of address associated with types, such as competitors.

As per Claim 42: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
42.    The method of claim 41, further comprising:
Crabtree discloses dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. Examiner’s note: The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087].

As per Claim 43: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
43.    The method of claim 41, further comprising:
Crabtree discloses rejecting storage of said user event. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in particular maintaining lists 310 of interests in which the user U1 is not interested (e.g. as a list of deleted interests). Thus whenever an input is received in respect of a new interest, profile modifier 301 compares the new interest with the list of deleted interests 310 (and does not create an action in respect of deleted interests).” [0090]. See also, [0088] for interest based on access behavior satisfying certain conditions, [0032] for monitoring steps related user accesses of information related to a selection choice and [0071-0075] for more context tags and interests.

As per Claim 50: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
50.    The non-transitory computer-readable storage medium of claim 49, further comprising:
Chislenko in view of Crabtree does not discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event value associated with the particular domain. Examiner’s note: The applicant’s specification describes event values at [0025-0029]. At [0036] the specification states “event value--the user's input for the given domain, item, and event type”. The step for storing data are shown in Figure 2A and [0038-0042], where Domain, Event Type, Event 
However, Bhagavath discloses an event value as the designated domain type where if the domain that the user visits matches the designated domain the user activity is stored. See, “At step 220, the usage monitoring module determines whether the network user has accessed a designated network address in the previous k network service accesses. If a determination is made that the network user has accessed a designated network address in the previous k accesses then, at step 230, the current accessed network address is then added to the navigational sequence being constructed. If a determination is made that the network user has not accessed a designated network address in the previous k accesses then, at step 240, the usage monitoring module determines if the current accessed network address is a designated network address by attempting to locate an entry in the designated network address database. If the usage monitoring module determines that the current accessed network address is a designated network address then, at step 250, a command is sent to store the previous k network addresses accessed by the user as a navigational sequence. If the usage monitoring module determines that the current accessed network address is not a designated network address then, at step 260, the current accessed network address is added to the list of k.sub.max network addresses for that particular user and the oldest network address in the k.sub.max list is discarded if the k.sub.max list already has k network addresses. The k.sub.max list is stored because it is not known beforehand which network addresses will be accessed by the network user and, thus, the k.sub.max list provides for a listing of preceding network addresses if the network user accesses a designated network address and a 
Therefore, from the teaching of Bhagavath, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether an even is capable of being stored and determining values related to different data that is being stored, as taught by Bhagavath, for the purpose of updating user profiles automatically over time to keep track of changes observed in a user's. Bhagavath [0002].

As per Claim 51: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
51.    The non-transitory computer-readable storage medium of claim 50, further comprising:
Bhagavath discloses determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. See, [0064]. See also, [0084-0085] for list of address associated with types, such as competitors.

As per Claim 52: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
52.     The non-transitory computer-readable storage medium of claim 50, further comprising:
determining that said event for said user event does not match said value associated with the particular domain. See, [0064]. See also, [0084-0085] for list of address associated with types, such as competitors.

As per Claim 53: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
53.     The non-transitory computer-readable storage medium of claim 52, further comprising:
Crabtree discloses dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. Examiner’s note: The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087].

As per Claim 54: Chislenko in view of Crabtree and Bhagavath discloses the following limitations; 
54.    The non-transitory computer-readable storage medium of claim 52, further comprising:
Crabtree discloses rejecting storage of said user event. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in particular maintaining lists 310 of interests in which the user U1 is not interested (e.g. as a list of deleted interests). Thus whenever an input is received in respect of a new interest, profile modifier 301 compares the new interest with the list of deleted interests 310 (and does not create an action in respect of deleted interests).” [0090]. See also, [0088] for interest based on access behavior satisfying certain conditions, [0032] for monitoring steps related user accesses of information related to a selection choice and [0071-0075] for more context tags and interests.

Response to Argument
Regarding 35 USC 101: 
The rejection under 35 USC 101 is based on the broadest reasonable interpretation of the claim in light of the specification. The interpretation applies to the applicant’s assertion that the claims offer a novel control over a variety of user event data, such as how data is entered into a database, how the data is validated and how the database is expanded. The claims merely offer an ordered combination of steps that include  “user events received in accordance with online activity on at least one different domain”, “determining a validity of each event” and “modify the database to extend it” based of validity, which fails to provide meaningful limits about how the steps accomplish the result. 

Next, the specification [0031-0043] and Figure 2A discloses how validation is determined. The specification discloses five specific input parameters with event values of user inputs for each with how user events are validated against a set of existing event values then checking if dynamic event updates are enable for each parameter which results in adding a new event value to the set of valid values or rejecting storage of the event data. However, the claims are not even limited to a type of user event or value because determining a user event is valid by analyzing a set of parameters based on information related to a domain, would can include any event value, such as adding a new User or new interest.
Next, the storing step offer storing valid events and modifying the database to extend it to enable the storage of valid events and rejecting events that are invalid. Extending storage is a vague description that does not describe any particular function, which meaning increasing the size of the database or something as fundamental as allowing storage, such as allowing write 
Examiner respectfully asserts that these limitations individually and combined as an ordered combination with a market process does not amount to a practical application. Further, the claims merely offer a unique way of describing a process that a would encompass identifying categories of interest based on two different types of online activity, aggregating the data, analyzing the data and generating a recommendation (advertisement), with the only limit being that some of the data is kept and some of the data is rejected. The only scenarios not covered is keeping all types of new event data or not enabling storing of any new types of event data.
Examiner respectfully asserts the providing recommendation based on a user’s interest in a domain falls under advertising, marketing or sales activities or behaviors. The applicant argues that the 101 rejections fails to consider how that data is entered in the database, how the data is validated and how the database is expanded. Examiner respectfully asserts that the claims do not provide any elements or limitations on how this is done. The user event is saved by comparing event values, which is simply if the event value for the user is “pop” and the domain is “pop” then the data is capable of being store so the event data is added to a user’s profile but an event that is not related to “pop” is not stored because this data is not deemed valuable in determining the user’s interest in the topic. As far as expanding the database the claims merely offer that if the values don’t match then storage can be allowed. 
The applicant’s definition of “a domain can be more generally defined as a category of information..” [0022]. For example news, movies and shopping. User interaction is referred to as events, which are gathered, stored and aggregated in association with each category of 
The improvement suggested by this process is the use collaborative filtering on multiple categories of information (domains) to make a recommendation, as opposed to only considering a single category of information. Collaborative filtering is the abstract concept of making predictions (filtering) about the interests of a user by collecting preferences or taste information from many users (collaborating) which improves the recommendation. The asserted improvement is in the abstract idea itself (e.g. Methods Of Organizing Human Activity), which is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. It should also be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B.
This problems is rooted in making predictions about the interests of a user and providing recommendations, which is not and technology or technical field. The solution is to aggregate and analyze multiple categories of interest, which is not a technical solution. Limiting the abstract idea to the digital realm, by claiming a network, computing device, database and digital content amounts to generally linking the use of the judicial exception to a particular technological environment or field of use because an abstract idea does not become non-abstract 
Regarding Bascom: The claims at issue in Bascom included locating filters on an ISP server as opposed to placing the filter on client devices. The claims at issue in this application include a series of step that identify events, store event data, aggregate the event data then receive a request and identify a correlation in the data, which results in a recommendation. The claims do not go beyond targeting advertising based on the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.
Making recommendations by correlating one area of interest to another area of interest is not rooted in technology. For example, determining a user that is interested in “pop” is also interest in “rock” is an abstract concept in the field of marketing. Further, the asserted improvements are not claimed, nor are any described in the specification.
Critically, the analysis under Prong 2 and step 2B does not consider the elements describing the abstract ideas set forth in Prong 1. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons at pages 15-18, in which the court explains the holding in Berkheimer. 
Further, even reciting a combination of specific abstract ideas does not make the claims eligible nor does it make the claims any less abstract. Although the ordered combination of these steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims at best automate these abstract concepts on a technology, which does not require doing something to technology and implementing these fundamental and abstract concepts does not transform the abstract idea into patent eligible subject matter because these steps merely recite determining a price with processor performing the step instead of another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to a series of abstract concepts even if one were to assume that these concepts were aided by and/or automatically performed on generic computers in real-time.
The ordered combination of aggregating, analyzing and correlating are at best data gathering and analysis, along with generally linking the use of these judicial exceptions to a particular technological environment or field of use (i.e. online).  For instance, a data gathering step that is limited to a particular data source (online activity) or a particular type of data (data about the user) is considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).

Regarding 35 USC 103: Additional reference have been cited and the claims are rejected under 35 USC 103. Therefore, the applicant’s arguments are moot.
The rejection set forth above includes additional citation from Chislenko and examiners interpretation of the art in view of the claims under the broadest reasonable interpretation in view of the specification without reading limitation in to the claims. 
The following citation is cited to clarify Examiner interpretation of Chislenko, “A weighted average of the ratings given to other items in the group can be used to recommend items both inside the group and outside the group. For example, if a user has a high correlation with another user in the "pop" grouping of music items, that similarity factor can be used to recommend music items inside the "pop" grouping, since both users have rated many items in the group. The similarity factor can also be used to recommend a music item outside of the group, if one of the users has rated an item in another group. Alternatively, a user may select a group, and a recommendation list will be generated based on the predicted rating for the user's neighboring users in that group..” [0043]. Column 11, Line 25.
Items are recommended outside the group based on a weighted average of items in the group. Examiner interprets each group as a domain (i.e. area of interest). Music is a broad domain with narrower domains such as “pop”. The weighted average is used to recommend items inside the “pop” domain, as well as items outside the “pop” domain, such as “rock”. Examiner’s respectfully asserts that these are different domains.
Further, the applicant’s definition of “a domain can be more generally defined as a category of information..” [0022]. For example news, movies and shopping, which are the domains disclosed by Chislenko, which have implicit and explicit ratings. The applicant’s specification at [0045] even discloses rating events. User interaction is referred to as events,  then inferring ratings based on user activity on a website associated with a particular domain in Chislenko teaches this element.  In Chislenko, a request is received for a recommendation and the events are analyzed to identify a correlation between the aggregated user event and a domain (category of information) on which the aggregated user event occurred. In Chislenko, the example of validity is based on age of the rating, but any combination or subset of additional information may be used to assess rating validity, which includes information about the user or information regarding the ratings given to an item by that user. Under the broadest reasonable interpretation the claimed set of parameters are not limited to the parameters or 15 validation steps in Figure 2B and all the claims require is the valid events are stored, which does not mean that invalid event data is rejected or not stored.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Luers et al (US 2006/0100963: See, “The increased variety may further be used to update the user preference profile such that the preference information may be expanded into, for example, new categories of content.” [0013].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
.